DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          LATHESIA PENN,

                              Appellant,

                                   v.

                            ALLEN DODD,

                               Appellee.


                            No. 2D21-1039



                         September 23, 2022

Appeal from the County Court for Hillsborough County; Miriam
Valkenburg, Judge.

Lathesia Penn, pro se.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK , and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.